DETAILED ACTION

Status of Claims


Claims 1-3, 5-6, 8-10, 12-13, 15-17 & 19-23 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 2/11/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 


Issue #1
Applicant:  “The claims do not recite an abstract idea under Prong One...Applicant respectfully submits that the claims do not recite an abstract idea that falls within any of the enumerated groupings…claim 2 of Example 37 is determined not to recite a judicial exception because "the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components" since "the 'determining step' now requires action by a processor that cannot be practically applied in the mind." 2019 PEG Examples at 3-4. Similarly, independent claim 1 of the instant claims does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components since the "determining step" requires action by a processor that cannot be practically applied in the mind, i.e., the genetic algorithm, as the Office admits. Office Action at 12… the human mind is not equipped to solve problems such as optimizing an ideal portfolio weight configuration by using a genetic algorithm, as required by independent claim 1… The Examiner's assertion that "iterations may further include only 'one' repetition which is not apparently meaningful in conjunction with the other additional elements" is unavailing. Claim 1 requires utilizing a "genetic algorithm" that includes "iteratively optimizing the portfolio weight configurations" by "generating a new set of portfolio weight configurations based on the selected number of portfolio weight configurations," "computing an expected utility score" for those configurations "based on the performance and return data and the received risk tolerance data," and "selecting a number of portfolio weight configurations of the new set of portfolio weight configurations." These using a genetic algorithm is not a fundamental economic principle or practice, a commercial or legal interaction, or managing personal behavior or relationships or interactions between people. In particular, fundamental economic practices or principles includes hedging, insurance, and mitigating risks, for example, mitigating settlement risk, rules for conducting a wagering game, financial instruments that are designed to protect against the risk of investing in financial instruments, offer- based price optimization, local processing of payments for remotely purchased goods, using a marking affixed to the outside of mail object to communicate information about the mail object, and placing an order based on displayed market information. A genetic algorithm, as claimed, does not fit into any of the above categories or examples. As such, independent claim 1 does not recite certain methods of organizing human activity at least because of the additional element of the genetic algorithm.” 



Examiner: The claims are still directed to an abstract idea which may consist of a fundamental economic practice of creating an optimized investment portfolio.  Risk mitigation in optimizing an investment portfolio is taking place and the genetic algorithm itself is being considered an additional element (outside of the abstract idea).  


Issue #2

Applicant: Applicant submits that the claims are patent eligible at Prong Two of the 2019 PEG because "the claim[s] as a whole integrat[e] the recited judicial exception into a practical application of that exception."  A proper evaluation of the amended claims demonstrates that Applicant's claims integrate any alleged abstract idea into the practical application because the pending claims recite a specific manner to perform operations that result in an improved system. For example, claim 1 recites "for each of the filtered set of portfolios, calculating a plurality of returns using a genetic algorithm by optimizing over the received risk tolerance data" and "iteratively optimizing the portfolio weight configurations by repeating, until one or more iterations do not produce improved expected utility scores compared to previous iterations and the optimization has reached an ideal expected utility score for the portfolio." Conventional portfolio generation methods, rely on human interaction to determine portfolio weight configurations based on their experience or directions from an employer. However, such methods lack the ability to find an ideal portfolio weight configuration from the myriad of possible portfolio weight configurations available even in a portfolio containing only two investments. To solve this problem, independent claim 1 includes a "genetic algorithm" which may be able to find a solution to said complex problem by performing a number of iterations, each iteration getting the portfolio weight configuration closer to said ideal solution, evidencing an improvement over conventional systems. 

Examiner:  The use of a genetic algorithm to determine an “ideal” or optimal portfolio weight configuration is still just applying the use of a genetic algorithm to the abstract idea.  The argument is unpersuasive.


Issue #3

Applicant: Much like example 21 of the 2016 Examples: Abstract Ideas, when looking at the additional elements as an ordered combination, the invention as a whole amounts to significantly more than just a fundamental economic practice or a mental process… claim 1 addresses the computer-centric challenge of finding an ideal solution to a problem. Before the introduction of computers, finding ideal solutions to complex problems such as portfolio weight configurations was not possible due to the immense amount of possible solutions. This is addressed in claim 1 by using a genetic algorithm to find the ideal solution, the genetic algorithm including generating a set of portfolio weight configurations, computing an expected utility score for each, selecting a number of portfolio weight configurations associated with highest computed expected utility scores, and generating a new set of portfolio weight configurations based on the selected portfolio weight configurations until the ideal solution is found. These are meaningful elements that add more than merely implementing an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception, because they solve a computer-centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). These elements, when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application. For instance, as disclosed in paragraph [057] of the Specification the genetic algorithm may 
Determine optimal values for each [of a set of values] by repeatedly calculating the value of [a formula] for a set of input values, selecting a number of 'best' solutions from the calculated values, and using the values to generate a number of possible additional solutions and calculating the value of [the formula] for those additional solutions. The [genetic algorithm] may be used until an ideal solution is found (e.g., because the repeated use of the function on different values no longer produces better results than earlier runs of the [algorithm]). 


Examiner:  As far as the comparison to DDR is concerned, the patent at issue in DDR provided and Internet-based solution to solve a problem unique to the Internet (the problem in DDR Holdings (conventional Internet hyperlink protocol preventing websites from retaining visitors),  that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of steps after the click of a hyperlink advertisement.  In the instant invention , the claimed solution is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer" analysis. Id. Creating an optimized investment portfolio is a business problem.  Appellant is trying to solve this business problem with the use of technology.  The genetic algorithm recited in claim 1, is recited at a high level of generality, and is being used as a tool to implement the identified abstract idea.  Therefore the claimed invention is unlike DDR and is reciting the identified abstract idea without significantly more.


No Prior Art rejection

Claims 1-3, 5-6, 8-10, 12-13, 15-17 & 19-23 overcome 35 U.S.C. 102/103 for the following reasons:  

The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

The closest prior art of record includes:

Labe (US 20020091605) provides a method and system for electronically generating over a network a set of optimal and near-optimal portfolios in which the number of assets in the portfolio is limited by an integer constraint.

Sinha (NPL) provides a method to develop an algorithm to create an optimum portfolio from a large pool of stocks in a single market index using a genetic algorithm.

Benartzi (US 20170154493) provides a user financial advice consistent with the user’s loss aversion by calculating the expected utility for a plurality of portfolios using the loss aversion score and further identifying a portfolio having the highest expected utility.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 8-10, 12-13, 15-17 & 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 8 & system Claim 15.  Claim 1 recites the limitations of (additional elements emphasized in bold): 



at least one processor; and at least one storage device comprising instructions configured to cause the at least one processor to perform a method, the method comprising: receiving, via a network, an electronic request for portfolio generation, the electronic request comprising constraint data and risk tolerance data, the risk tolerance data comprising alpha risk tolerance , via the network, performance and return data related to available investments; generating a set of portfolios based on the performance and return data; filtering the generated set of portfolios based on the received constraint data to determine a filtered set of portfolios; for each of the filtered set of portfolios, determining an ideal portfolio weight configuration by using a genetic algorithm to optimize over the performance and return data and the received risk tolerance data, the genetic algorithm including the steps of: generating a set of portfolio weight configurations, -2-Application No.: 16/551,688computing an expected utility score for each of the set of portfolio weight configurations based on performance and return data and the received risk tolerance data, selecting a number of portfolio weight configurations of the set of portfolio weight configurations associated with highest computed expected utility scores, and iteratively optimizing the portfolio weight configurations by repeating, until one or more iterations do not produce improved expected utility scores compared to previous iterations and the optimization has reached an ideal expected utility score for the portfolio, the steps of: generating a new set of portfolio weight configurations based on the selected number of portfolio weight configurations, computing an expected utility score for each of the new set of portfolio weight configurations based on the performance and return data and the received risk tolerance data, and selecting a number of portfolio weight configurations of the new set of portfolio weight configurations associated with highest computed expected utility scores; and outputting investments associated with a portfolio of the optimized set of portfolios having a highest ideal expected utility score.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of creating an optimized investment portfolio.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The processor, storage device, network and genetic algorithm in Claim 1 (in addition to the network and processor in Claim 8 & non-transitory CRM in Claim 15) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8 & 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8 & 15 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claims 2, 9 & 16  – webpage, website, API – which are computer tools used to implement the abstract idea, Claims 3, 10, 17 & 21 – user & market device – which are just generic computer components applying the abstract idea; Claim 23 – regression-based Monte Carlo techniques – which is just a computer tool used to further implement the abstract idea or generally linking to a particular technological environment;) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Chang (NPL) aims to show that portfolio optimization problems containing cardinality constrained efficient frontier can be successfully solved by the state-of-the-art genetic algorithms if we use the different risk measures such as mean–variance, semi-variance, mean absolute deviation and variance with skewness.

Chiamenti (NPL) designs a computer application of genetic algorithms to portfolio selection, using Python against an artificial stock market inside which different portfolio strategies can be run, observed and tested.

Malato (NPL) demonstrates the use of genetic algorithms in the optimization framework, in R, for solving maximization problems and performing portfolio optimization. 

Twombly (US 20140258175) provides a method for generating personalized investment recommendations by generating a baseline asset allocation based on one or more user parameters and formulating an optimal asset allocation profile across one or more axes.

Kale (US 7050998) provides a method and a system for the optimal allocation of investment
funds to construct an investment portfolio by using a two-segment, risk-averse utility function, where the first segment is a log-utility function indicative of the portfolio holder's utility for positive rates of return and the second segment is a power-utility function with a zero or negative power indicative of the degree to which the portfolio holder is averse to losses.

Infanger (US 8548890) provides a system and method efficiently solve the expected utility
maximization problem in large-scale financial asset portfolio optimization.

Dhurandhar (US 7395235) provides a strategy independent optimization of multi objective functions.

Chalermkraivuth (US 7542932) provides a system and method for multi-objective portfolio optimization.

Barr (US 5761442) provides a predictive neural network means and method for selecting a portfolio of securities. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695